1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11
      EDGAR GOMEZ RAMIREZ,                           Case No. 2:17‐cv‐08201‐SVW (SHK)
12
                                      Petitioner,
13
                             v.                      ORDER DISMISSING ACTION FOR
14                                                   FAILURE TO FOLLOW COURT RULES
                                                     AND FAILURE TO PROSECUTE
15
      THE PEOPLE OF THE STATE OF
16    CALIFORNIA,
17                                    Respondent.
18
19
                        I.        BACKGROUND AND SUMMARY OF ORDER
20
           On October 21, 2017, Petitioner Edgar Gomez Ramirez (“Petitioner”)
21
     constructively filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254
22
     (“Petition”). Electronic Case Filing Number (“ECF No.”) 1, Pet. Petitioner
23
     challenges his conviction and sentence on three grounds: (1) Petitioner alleges
24
     that he received ineffective assistance of counsel at the plea bargaining stage of
25
     the case by two different attorneys; (2) Petitioner alleges that his attorney, Victor
26
     Salas, advised him that the trial judge was willing to strike his prior if he gave up
27
     his right to a jury trial, but that when he did that, the trial judge did not strike his
28
     prior; and (3) Petitioner alleges that the People’s witnesses gave different stories
 1   in their testimonies at the preliminary hearing than they did at trial. ECF No 1,
 2   Pet. at 3‐5. 1       Respondents filed a Motion to Dismiss the Petition on January
 3   10, 2018. ECF No. 7, Ntc. of Mot. and Mot. to Dismiss Pet. Respondents argued
 4   that the Petition should be dismissed because it failed to name as a respondent
 5   the person having custody of him, and because Petitioner had not presented his
 6   claims to the California Supreme Court. Id. at 4‐7. Indeed, Respondents’ lodged
 7   documents reflect that the grounds in Petitioner’s amended Petition were not
 8   raised in the Petition for Review before the California Supreme Court. ECF No. 8,
 9   Ntc. of Lodging (“Lodg.”) 6.
10          On August 7, 2018, the Court issued an Order to Show Cause (“OSC”)
11   finding the Petition wholly unexhausted and directing Petitioner to address the
12   exhaustion issue. ECF No. 17, OSC. Specifically, the Court directed Petitioner to
13   address the exhaustion issue by electing from the following options no later than
14   March 18, 2016: (1) explain in a response that he had actually exhausted state
15   court remedies; (2) request a stay pursuant to Rhines v. Weber, 544 U.S. 269
16   (2005) (“Rhines stay”); or (3) request a voluntary dismissal of the action without
17   prejudice pursuant to Federal Rule of Civil Procedure 41(a). Id. at 4‐5. Petitioner
18   was instructed to respond no later than September 7, 2018. Id. at 4. The Court
19   expressly warned “failure to timely file a response to this Order w[ould] result in
20   dismissing this action be dismissed with prejudice for failure to comply with court
21   orders and failure to prosecute.” Id. at 5.
22          Petitioner did not file a timely response to the Court’s August 7, 2018, OSC
23
24   1 Petitioner also filed a Motion to Amend on January 16, 2018. ECF No. 9, Mot. to Amend. In
25   his Motion to Amend, Petitioner sought to raise four grounds not alleged in the original
     Petition. Id. at 8‐11. On February 21, 2018, Respondent opposed Petitioner’s Motion to
26   Amend on the basis that these four claims were unexhausted and, therefore, amendment
     would be futile. ECF No. 11, Opp’n to Mot. to Amend Pet. Petitioner filed a Reply to
27   Respondent’s Opposition on March 21, 2018, but did not address the exhaustion issue. ECF No.
     14, Reply Br. On August 9, 2018, the Court denied Petitioner’s Motion to Amend because he
28   had failed to exhaust his new claims before the state supreme court. ECF No. 17, Order
     Denying Pet’r’s Mot. to Amend.
                                                  2
 1   and has failed to request an extension of time in which to do so. In light of
 2   Petitioner’s failure to prosecute this matter diligently, the Court DISMISSES
 3   Petitioner’s action pursuant to Federal Rule of Civil Procedure 41(b), without
 4   prejudice, for unreasonable delay in prosecuting this action in violation of Local
 5   Rule 41‐1.
 6                                      II.    DISCUSSION
 7         A.     The Petition Is Dismissed For Want of Prosecution.
 8                1.     Applicable Law
 9         Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to
10   prosecute or to comply with these rules or a court order, a defendant may move
11   to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). “A Rule 41(b)
12   dismissal ‘must be supported by a showing of unreasonable delay.’” Omstead v.
13   Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (citation omitted). It is well‐settled,
14   however, that the Court has the “inherent power” to dismiss an action under Rule
15   41(b) due to a plaintiff’s or petitioner’s failure to prosecute or comply with a court
16   order. Link v. Wabash R.R. Co., 370 U.S. 626, 629‐30 (1962) (citation omitted);
17   Henderson v. Duncan, 779 F.2d 1421, 1425 (9th Cir. 1986). Further, Local Rule 41‐
18   1 provides that cases “pending for an unreasonable period of time without any
19   action having been taken therein may, after notice, be dismissed for want of
20   prosecution.”
21         In deciding whether to dismiss for failure to prosecute or to comply with a
22   Court order, the Court considers five factors: “(1) the public’s interest in
23   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3)
24   the risk of prejudice to the defendants; (4) the public policy favoring disposition of
25   cases on their merits; and (5) the availability of less drastic sanctions.” Omstead,
26   594 F.3d at 1084 (citation omitted); Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir.
27   1984).
28
                                                3
 1                 2.   Analysis
 2         Here, all five Omstead factors weigh in favor of dismissal.
 3         The first two factors—the public’s interest in expeditious resolution of
 4   litigation and the Court’s need to manage its docket—weigh in favor of dismissal.
 5   Petitioner’s failure to respond to the Court’s OSC has stalled the litigation and
 6   impeded the Court’s ability to efficiently address the cases before it. Accordingly,
 7   litigation of this matter, and this Court’s management of its docket, has been, and
 8   will continue to be, delayed.
 9         The third factor—prejudice to Respondents—also weighs in favor of
10   dismissal. Generally, there is a rebuttable presumption of injury upon the
11   responding party when the plaintiff or petitioner unreasonably delays his or her
12   prosecution of an action. In re Eisen, 31 F.3d 1447, 1453 (9th Cir. 1994). Here,
13   Respondents have been served and timely filed a Motion to Dismiss.
14   Consequently, Respondents have been presumptively been prejudiced.
15         The fourth factor—public policy in favor of deciding cases on the merits—
16   ordinarily weighs against dismissal. However, it is Petitioner’s responsibility to
17   move his action toward a disposition at a reasonable pace, while avoiding dilatory
18   and evasive tactics. Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir. 1991).
19   Petitioner has not fulfilled his responsibility to promptly address the deficiencies
20   in his Petition or to otherwise communicate with the Court regarding extensions
21   of time. Under such circumstances, the policy which favors resolution on the
22   merits does not outweigh Petitioner’s failure to prosecute or obey this Court’s
23   orders. Id.
24         The fifth factor—availability of less drastic sanctions—also weighs in favor
25   of dismissal. Although dismissal may appear to be a drastic sanction, the Court
26   cannot dispose of Petitioner’s action without his participation or compliance to
27   the Court’s orders. Petitioner’s refusal to comply with this Court’s Orders and the
28   Local Rules compels the conclusion that Petitioner has abandoned this action.
                                               4
 1         Accordingly, because the consideration of the Omstead factors weigh in
 2   favor of dismissal and demonstrate an unreasonable delay, this action is
 3   dismissed for want of prosecution.
 4                                     III.     ORDER
 5         Accordingly, IT IS HEREBY ORDERED that this action be DISMISSED, without
 6   prejudice.
 7
     Dated:   July 15, 2019
 8                                            HONORABLE STEPHEN V. WILSON
                                              United States District Judge
 9
10   Presented by:
11
12
     HONORABLE SHASHI H. KEWALRAMANI
13   United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                5
